UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2185


CHRISTOPHER H. GORDON,

                Plaintiff – Appellant,

          and

BREWER K. THOMPSON,

                Plaintiff,

          v.

KYLE L. DONIFF; EDWARD PRIMOFF; SLOCUM & BODDIE PC; ALIAREZA
ALIASKARI; DARIA LAND GROUP LLC; ROBERT H. HILLMAN; MAGAZINE
& HILLMAN PC; SHEA HICKMAN, Tenants; SUZANNE GORDON,
Tenants; RICHARD FRANK BODDIE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-02802-RWT)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher H. Gordon, Appellant Pro Se. Richard Frank Boddie,
SLOCUM & BODDIE, PC, Springfield, Virginia; Robert H. Hillman,
MAGAZINE & HILLMAN, PC, Rockville, Maryland, for Appellees;
Suzanne Gordon, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

               Christopher      H.   Gordon        appeals   the    district       court’s

order dismissing         his    civil    complaint         for   failure      to   state   a

claim.      We    have    reviewed      the       record   and   find    no    reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.          Gordon v. Doniff, No. 8:08-cv-02802-RWT (D. Md.

Sept. 10, 2009).           We dispense with oral argument because the

facts    and     legal   contentions      are       adequately     presented        in   the

materials      before     the   court     and       argument     would     not     aid   the

decisional process.

                                                                                   AFFIRMED




                                              3